 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL SALDANA,                                   No. 2:18-cv-0319 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    M.E. SPEARMAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion to strike defendant’s corrected declaration on the ground that it was

19   untimely. ECF No. 67.

20          The court ordered defendant to file a properly signed declaration within seven days of the

21   service of the order. ECF No. 65. Although the order was signed on May 3, 2021, it was not

22   filed and served until May 4, 2021. Id. That was the trigger date for the seven-day period to file.

23   Consequently, defendant’s declaration, filed on May 11, 2021, ECF No. 66, was timely filed.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to strike, ECF No. 67, is

25   DENIED.

26   DATED: May 28, 2021

27

28
